Citation Nr: 0501414	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had service from December 8, 1941 to December 18, 
1942 in the Philippine Commonwealth Army; had recognized 
Guerrilla Service from March 30, 1944 to October 12, 1945; 
and was with the Regular Philippine Army from October 13, 
1945 to June 20, 1946. 

He was a prisoner of war (POW) at Camp O'Donnell, Capas, 
Tarlac from April 10, 1942 to December 18, 1942.

The veteran died in 1995.  The appellant's claim was filed in 
May 2002.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.  Although other issues have been addressed in 
the course of the current appeal, a review of the file leads 
the Board to the conclusion that the issue currently on 
appeal is as shown on the front cover of this decision.  This 
is confirmed in part by the testimony at the hearing.  The 
appellant, who is the widow of the late veteran, and her son 
provided testimony at a hearing held at the RO in January 
2004; a transcript is of record.  See Tr. at 4.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place for 
an equitable disposition of the pending appellate issue at 
this time.

2.  The veteran was a POW during World War II.

3.  Organic heart disease, which was a significant 
contributor to the veteran's death, is presumed to have been 
manifested in service under revised regulations.


CONCLUSIONS OF LAW

1.  The late veteran now meets the criteria for presumptive 
service connection based on former POW status.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2003); 38 C.F.R. §§ 3.1(y), 
3.203 (2004); 38 C.F.R. § 1.18, 3.309 (October 7, 2004); See 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  

2.  A disease incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2003); 38 C.F.R. §§ 3.303, 3.307, 3.312 (2004); 
38 C.F.R. § 1.18, 3.309 (October 7, 2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board notes at the outset that there have been 
significant recent changes in VA law promulgated to preserve 
due process and provide other guidelines.  In this case, 
because it is possible, based on the evidence now of record, 
to now fully resolve the case on the substantive merits as 
well, it is unnecessary to further delay the claim in order 
to undertake such development.  Based on the evidence of 
record, the Board can stipulate that the applicable 
regulatory mandates are met and that the appellant has been 
in no way prejudiced thereby.

Criteria

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2003); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


Factual Background and Analysis

Review of the record shows that the veteran died on November 
[redacted], 1995.  The death certificate reflects that the immediate 
cause of death was cardiorespiratory arrest due to terminal 
pneumonia and pulmonary tuberculosis (PTB), far advanced.

The appellant asserts that her husband's death was due to 
diseases he incurred in service, specifically while he was a 
POW.  

The initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW.  See 38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y) (2004).  Service records confirm that he was a POW 
at Camp O'Donnell, Capas, Tarlac from April 10, 1942 to 
December 18, 1942.

In the earlier (now appealed) rating decision by  the RO, the 
RO did not dispute that the veteran was a former POW.  
Instead, the RO denied the claim based on the fact that the 
veteran's causes of death, cardio-respiratory arrest and 
congestive heart failure, were not presumptive conditions for 
a POW, nor was there medical evidence that these disorders 
manifested in service or within one year following service.  
38 C.F.R. §§ 3.307, 3.309 (2004).  Based upon the regulations 
in effect at the time of the rating decision, the analysis by 
the RO was correct.  

However, 38 C.F.R. § 3.309(c) was recently revised.  Added to 
the list of diseases under 38 C.F.R. § 3.309 are 
atherosclerotic heart disease and hypertensive vascular 
disease (including hypertensive heart disease and 
hypertension); ischemic heart disease and coronary artery 
disease are included within this provision.  Complications of 
atherosclerotic heart disease are also included.  
Complications may include myocardial infarction, congestive 
heart failure and arrhythmia.  Hypertensive vascular disease 
refers to disease associated with elevated blood pressure.  
Complications caused by hypertensive vascular disease are 
included.  Diseases arising from viral or bacterial causes 
are not included.  

These diseases are subject to the presumption service 
connection provisions as follows:  

Disease specific as to former prisoners 
of war. (1) If a veteran is a former 
prisoner of war, the following diseases 
shall be service connected if manifest to 
a degree of disability of 10 percent or 
more at any time after discharge or 
release from active military, naval, or 
air service even though there is no 
record of such disease during service, 
provided the rebuttable presumptions 
provisions of Sec. 3.307 are also 
satisfied.  

38 C.F.R. § 3.309(c) (October 7, 2004).  

Applying the revised regulations to this case, the record 
does not include any medical evidence refuting the listed 
causes of death, nor is there medical evidence rebutting the 
presumption that the veteran acquired such heart disease 
other than as a former POW.  

And while there is considerable discussion as to the nature 
of ongoing respiratory problems during the veteran's life, 
there is abundant evidence that he was also experiencing a 
variety of cardiac manifestations due to organic heart 
disease, and complications from these diseases were clearly 
and unequivocally manifested in the cause of his death.  In 
fact, there is a great deal of medical evidence of record in 
that regard.

In addition, there is competent lay person evidence from the 
veteran's wife and former soldiers who knew the veteran 
during and after his POW internment that the veteran suffered 
health effects of circumstances or hardships similar to those 
experienced by POW's (such as malnutrition, torture, physical 
abuse, or psychological stress).  38 C.F.R. § 1.18 (October 
7, 2004).  

Based upon the above evidence, the Board finds that the 
veteran acquired diseases as a former POW that resulted in 
his organic heart disease, which is a presumptive service 
connection disease under the revised regulations.  38 C.F.R. 
§ 3.309 (October 7, 2004).  As the veteran's heart disease is 
a contributory cause of the veteran's death, service 
connection for cause of death is warranted.  The benefit of 
the doubt is resolved in favor of the appellant.  See Masors, 
supra; Wilson, supra; Gilbert, supra.  Accordingly, service 
connection for cause of death is warranted from the effective 
date of the revised regulations, or October 7, 2004.  

ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


